Case: 20-1715    Document: 84     Page: 1   Filed: 08/02/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  OMNI MEDSCI, INC.,
                    Plaintiff-Appellee

                             v.

                      APPLE INC.,
                   Defendant-Appellant
                  ______________________

                   2020-1715, 2020-1716
                  ______________________

     Appeals from the United States District Court for the
 Northern District of California in Nos. 4:19-cv-05673-YGR,
 4:19-cv-05924-YGR, Judge Yvonne Gonzalez Rogers.
                  ______________________

                 Decided: August 2, 2021
                 ______________________

    THOMAS A. LEWRY, Brooks Kushman PC, Southfield,
 MI, argued for plaintiff-appellee. Also represented by
 JOHN S. LEROY, CHRISTOPHER C. SMITH.

     JEFFREY PAUL KUSHAN, Sidley Austin LLP, Washing-
 ton, DC, argued for defendant-appellant. Also represented
 by JOSHUA JOHN FOUGERE; BROOKE SHANELLE BOLL, Los
 Angeles, CA; MICHAEL ROBERTS, Dallas, TX; IRENE YANG,
 San Francisco, CA.

    SARAH E. WAIDELICH, Honigman LLP, Ann Arbor, MI,
 argued for amicus curiae The Regents of the University of
Case: 20-1715     Document: 84     Page: 2    Filed: 08/02/2021




 2                             OMNI MEDSCI, INC.   v. APPLE INC.



 Michigan. Also represented by J. MICHAEL HUGET; RIAN
 DAWSON, Detroit, MI.
                 ______________________

     Before NEWMAN, LINN, and CHEN, Circuit Judges.
     Opinion for the court filed by Circuit Judge LINN.
     Dissenting opinion filed by Circuit Judge NEWMAN.
 LINN, Circuit Judge.
     In this certified interlocutory appeal, Apple seeks to
 overturn the denial of its motion to dismiss Omni MedSci’s
 (“Omni”) patent infringement complaint for lack of stand-
 ing. For the reasons below, we affirm the district court’s
 holding that the University of Michigan (“UM”) bylaws did
 not effectuate a present automatic assignment of Dr. Is-
 lam’s patent rights and therefore affirm the district court’s
 denial of Apple’s motion to dismiss.
                        BACKGROUND
     Dr. Islam is a tenured professor of electrical and com-
 puter engineering at UM. In 2011, Dr. Islam received an
 additional appointment to the Cardiovascular Center
 (“CVC”) at UM’s medical school. J.A. 895. When Dr. Islam
 joined the UM faculty, he executed an employment agree-
 ment that included a provision agreeing to abide by UM’s
 bylaws. UM Bylaw 3.10, the focus of the issues in this ap-
 peal, “stipulates the conditions governing the assignment
 of property rights to members of the University Faculty
 and Staff.” J.A. 592. It provides the disposition of intellec-
 tual property under three distinct conditions:
     1) Patents and copyrights issued or acquired as a
     result of or in connection with administration, re-
     search, or other educational activities conducted by
     members of the University staff and supported di-
     rectly or indirectly (e.g., through the use of Univer-
     sity resources or facilities) by funds administered
Case: 20-1715    Document: 84        Page: 3   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                           3



    by the University regardless of the source of such
    funds, and all royalties or other revenues derived
    therefrom shall be the property of the University.
                               ***
    4) Patents, copyrights, and property rights in
    computer software resulting from activities which
    have received no support, direct or indirect, from
    the University shall be the property of the inventor,
    author, or creator thereof, free of any limitation
    which might otherwise arise by virtue of University
    employment.
    5) In cases which involve both University-sup-
    ported activity and independent activity by a Uni-
    versity staff member, patents, copyrights, or other
    property right in resulting work products shall be
    owned as agreed upon in writing and in advance of
    an exploitation thereof by the affected staff mem-
    ber and the Vice-Provost for Research in consulta-
    tion with the Committee on Patents and
    Copyrights and with the approval of the Univer-
    sity’s Office of the General Counsel. It is under-
    stood that such agreements shall continue to
    recognize the traditional faculty and staff preroga-
    tives and property rights concerning intellectual
    work products.
 Id. (emphases added).
     In 2012, Dr. Islam took an unpaid leave-of-absence
 from UM to “start[] a new Biomedical Laser Company.”
 J.A. 603. 1 During his leave, Dr. Islam filed multiple



    1     Apple labels the leave an unpaid sabbatical. The
 label is not determinative of our decision here. We use the
 phrase “leave of absence” because that is what Dr. Islam
 communicated to UM in his April 27, 2012 letter. J.A. 603.
Case: 20-1715    Document: 84     Page: 4    Filed: 08/02/2021




 4                            OMNI MEDSCI, INC.   v. APPLE INC.



 provisional patent applications. Upon returning to UM in
 2013, he filed non-provisional applications claiming prior-
 ity to those provisional applications. After those applica-
 tions issued as patents, Dr. Islam assigned the patent
 rights to Omni on December 17, 2013 and recorded their
 assignment with the Patent and Trademark Office. One of
 those patents is an ancestor of the patents-in-suit here.
      Neither UM nor Apple substantively dispute that the
 patents at issue are not directly related to Dr. Islam’s
 teaching, but rather grew out of his time on leave. In 2013,
 Dr. Islam requested that UM’s Office of Technology Trans-
 fer (“OTT”) confirm Dr. Islam’s ownership of his inventions.
 OTT denied the request, noting the expenditure of medical
 school funds to support the cost of Dr. Islam’s space and
 administrative time required to process Dr. Islam’s ap-
 pointment to the CVC. J.A. 895. In internal communica-
 tions, UM also noted that UM provided “medical school
 faculty partners who have helped springboard ideas with
 him.” J.A. 885. After a number of communications, various
 officials at UM—including the Director of Licensing at
 OTT, the Executive Director of OTT, an Associate Dean at
 the Engineering School, and the University’s Director of Li-
 censing—reiterated that they considered UM to be the
 owner of the patents and noted that Dr. Islam and Omni
 considered Omni to be the owner of the patents. Dr. Islam
 was notified of a formal appeals process to challenge UM’s
 determination of its ownership, but he did not pursue that
 appeal process.
      In 2018, Omni sued Apple in the Eastern District of
 Texas, asserting infringement of U.S. Patent Nos.
 9,651,533 and 9,861,286 (the “asserted patents”). Apple
 filed a motion to dismiss for lack of standing under Fed. R.
 Civ. P. 12(b)(1), alleging that UM, not Omni, owned the
Case: 20-1715     Document: 84       Page: 5   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                           5



 asserted patents. 2 Apple argued that Dr. Islam agreed “to
 abide by all University rules and regulations” including
 UM bylaw 3.10 when he joined the UM faculty. Apple spe-
 cifically argued that paragraph 1 of bylaw 3.10 automati-
 cally transferred legal title to the patents at issue to UM,
 leaving Dr. Islam with no rights in the invention to assign
 to Omni. Apple thus contended that Omni lacked standing
 to assert the patents against Apple.
      The Eastern District of Texas concluded that para-
 graph 1 of bylaw 3.10 was not a present automatic assign-
 ment of title, but, at most, a statement of a future intention
 to assign. Omni Medsci, Inc. v. Apple Inc., No. 2:18-cv-
 00134, ECF No. 276 (E.D. Tex. Aug. 14, 2019) (“District
 Court Op.”). The district court thus concluded that dismis-
 sal was improper. Id. at 1. The case was thereafter trans-
 ferred to the Northern District of California. Apple filed
 for reconsideration, which the district court denied, finding
 “no manifest error” in the Eastern District’s decision.
 Omni MedSci, Inc. v. Apple Inc., No. 19-cv-05924, ECF No.
 346 (N.D. Cal. Nov. 25, 2019). Apple filed an unopposed
 motion for certification of the standing question to this
 court, which the Northern District granted. ECF No. 354
 (Feb. 14, 2020). Apple appeals the denial of dismissal. We
 have jurisdiction under 28 U.S.C. §§ 1292(c)(1) and 1295.




     2    The parties dispute whether instead of filing a Rule
 12(b)(1) motion, Apple should have filed a Rule 12(b)(6) mo-
 tion to dismiss because Apple was asserting only that Omni
 lacked statutory, not constitutional, standing. Because we
 affirm the district court’s denial of dismissal on the ground
 that Omni is the assignee of the asserted patents as a mat-
 ter of law, we do not address this issue. See Lone Star Sil-
 icon Innovations v. Nanya Tech. Corp., 925 F.3d 1225,
 1235–36 and n.6 (Fed. Cir. 2019).
Case: 20-1715    Document: 84      Page: 6    Filed: 08/02/2021




 6                             OMNI MEDSCI, INC.   v. APPLE INC.



                         DISCUSSION
     We review the district court’s determination regarding
 patent ownership based on the interpretation of an employ-
 ment contract de novo. DDB Techs, LLC v. MLB Adv. Me-
 dia, L.P., 517 F.3d 1284, 1289 (Fed. Cir. 2008). We review
 any underlying factual determinations for clear error. Id.
 We apply federal law to determine whether the contract
 here created an automatic assignment or created an obli-
 gation to assign, because that question is “intimately
 bound up with the question of standing in patent cases.”
 Id. at 1290.
     Omni’s standing to assert the patents at issue turns on
 whether it has an exclusionary right in the asserted pa-
 tents. This turns on a legal question of contract interpre-
 tation: whether paragraph 1 of bylaw 3.10 automatically
 and presently assigned legal title of Dr. Islam’s inventions
 to UM. 3 A patent assignment clause may presently assign
 a to-be-issued patent automatically—in which case no fur-
 ther acts to effectuate the assignment are necessary—or
 may merely promise to assign the patent in the future. Id.
 at 1289. Which type of assignment is intended “depends
 on the contractual language.” Id. “In most circumstances,
 an inventor must expressly grant his rights in an invention
 to his employer if the employer is to obtain those rights.”
 Bd. Of Trustees of Leland Stanford Jr. Univ. v. Roche Mol.
 Sys., Inc., 563 U.S. 776, 786 (2011) (“Roche”). Further, we


     3    Although the district court expressed skepticism
 about whether the present invention fell within the scope
 of paragraph 1 of bylaw 3.10, see District Court Op. at 11 n.
 1, it did not purport to make determinative fact findings
 with respect to that question, id. (noting that its determi-
 nation that Dr. Islam did not use UM funds to create the
 invention was “not necessary to the Court’s determina-
 tion”). We need not and do not opine on that question on
 appeal.
Case: 20-1715    Document: 84        Page: 7   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                           7



 note that the general rule is that rights in an invention be-
 long to the inventor. Id. at 785.
     We agree with the Eastern District of Texas that para-
 graph 1 of bylaw 3.10 does not presently automatically as-
 sign Dr. Islam’s rights to the patent but rather, at most,
 “reflects a future agreement to assign rather than a pre-
 sent assignment.” See District Court Op. at 6.
     On its face, paragraph 1 of bylaw 3.10 does not unam-
 biguously constitute either a present automatic assign-
 ment or a promise to assign in the future. See id. It does
 not say, for example, that the inventor “will assign” the pa-
 tent rights—language that this court has previously held
 to constitute an agreement to assign rather than a present
 assignment. See Arachnid, Inc. v. Merit Indus., Inc., 939
 F.2d 1574, 1580 (Fed. Cir. 1991). Nor does it say that the
 inventor “agrees to grant and does hereby grant” title to
 the patent—language that this court has previously held to
 constitute a present automatic assignment of a future in-
 terest. See FilmTec Corp. v. Allied-Signal Inc., 939 F.2d
 1568, 1573 (Fed. Cir. 1991) (“FilmTec I”) (explaining that
 the contract “expressly granted to the Government MRI’s
 rights in any future invention”).
     We conclude that paragraph 1 of bylaw 3.10 is most
 naturally read as a statement of intended disposition and
 a promise of a potential future assignment, not as a present
 automatic transfer. This is evident from both the text of
 bylaw 3.10 taken as a whole and a comparison of the lan-
 guage therein to language interpreted in our precedent.
 First, by its own terms, bylaw 3.10 merely “stipulates the
 conditions governing the assignment of property rights.”
 J.A. 592. (emphasis added) (“Regents’ Bylaws 3.10 stipu-
 lates the conditions governing the assignment of property
 rights to members of the University faculty and staff.”). It
 does not purport to effectuate the present transfer of a pre-
 sent or future right.
Case: 20-1715     Document: 84     Page: 8    Filed: 08/02/2021




 8                             OMNI MEDSCI, INC.   v. APPLE INC.



      Second, paragraph 4 of bylaw 3.10 shares the same op-
 erative language, “shall be the property of,” as para-
 graph 1, but cannot logically be read as a present
 automatic assignment. Paragraph 4 directs that patents
 “resulting from activities which have received no support,
 direct or indirect, from the University, shall be the property
 of the inventor.” J.A. 592 (emphasis added). The only rea-
 sonable reading of this operative language is as a state-
 ment of an intended outcome rather than a present
 assignment. To interpret it otherwise would require that
 the inventor presently automatically transfer title to him-
 self. In general, the identical phrase in two paragraphs of
 a provision of a contract should be read identically. See
 Imation Corp. v. Koninklijke Philips Elects. N.V., 586 F.3d
 980, 990 (Fed. Cir. 2009) (citing New York state law for the
 proposition that “[a] proper interpretation of a contract
 generally assumes consistent usage of terms throughout
 the Agreement”). See also Drouillard v. Am. Alternative
 Ins. Corp., 929 N.W.2d 777, 779 (Mich. 2019); Sullivan v.
 Stroop, 496 U.S. 478, 484 (1990) (noting the “normal rule
 of statutory construction that identical words used in dif-
 ferent parts of the same act are intended to have the same
 meaning” (internal citations omitted)). The similar opera-
 tive language in paragraph 5 of bylaw 3.10, “shall be owned
 as agreed upon in writing,” also cannot reasonably be read
 as a present automatic assignment of a future right be-
 cause paragraph 5 explicitly calls for a future determina-
 tion of ownership after a negotiation between UM and the
 inventor. Id. (emphasis added) (“In cases which involve
 both University-supported activity and independent activ-
 ity by a University staff member, patents . . . in resulting
 work products shall be owned as agreed upon in writing.”).
 Apple proffers no convincing reason to read the “shall be”
 language differently between paragraph 1 on the one hand
 and paragraphs 4 and 5 on the other. Because the opera-
 tive language of “shall be the property of” and “shall be
 owned” cannot be a present automatic assignment in
Case: 20-1715     Document: 84       Page: 9   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                           9



 paragraphs 4 and 5, the same language in paragraph 1 also
 should not be read as a present automatic assignment.
     Third, the language of paragraph 1 of bylaw 3.10 does
 not use present tense words of execution. Each case in
 which this court found a present automatic assignment ex-
 amined contractual language with a present tense execut-
 ing verb. SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d
 1319, 1326 (Fed. Cir. 2010) (“the Employee assigns all of
 his or her right, interest, or title in any invention to the
 Employer” (emphasis added)); DDB Techs., 517 F.3d
 at 1290 (“agrees to and does hereby grant and assign” (em-
 phasis added)); Speedplay, Inc. v. Bebop, Inc., 211 F.3d
 1245, 1253 (Fed. Cir. 2000) (“hereby conveys, transfers, and
 assigns” (emphasis added)); FilmTec, 939 F.2d at 1570
 (MRI “agrees to grant and does hereby grant to the Govern-
 ment the full and entire domestic right, title and interest”
 (emphasis added)). Such present-tense active verbs effec-
 tuate a present action. See DDB Techs., 517 F.3d at 1290
 n.3 (holding that a contract included a present automatic
 assignment based on “clear language of the present, auto-
 matic assignment provision in the agreement”).
     The language in the above cases stands in relief against
 passive verbs in indefinite or future tense. See Arachnid,
 939 F.2d at 1576 (holding that “shall be the property of
 [Arachnid], and all rights thereto will be assigned by
 IDEA . . . to [Arachnid]” was not a present assignment);
 FilmTec I, 939 F.2d at 1573 (distinguishing the present au-
 tomatic assignment contract at issue from one that “merely
 obligate[d] MRI to grant future rights”). See also Chou v.
 Univ. of Chicago, 254 F.3d 1347, 1357 (Fed. Cir. 2001)
 (holding that “[e]very patentable invention . . . shall be the
 property of the University, and shall be assigned, as deter-
 mined by the University, to the University” obligated Chou
 to assign her inventions to the University); Regents of
 Univ. of New Mexico v. Knight, 321 F.3d 1111, 1119–20
 (Fed. Cir. 2003) (holding that “such inventions and discov-
 eries belong to the University” obligated the inventors to
Case: 20-1715     Document: 84      Page: 10    Filed: 08/02/2021




 10                              OMNI MEDSCI, INC.   v. APPLE INC.



 assign to the university their inventions and all related pa-
 tents and applications). Looking more specifically at the
 exemplary facts in Arachnid, the Defendant, Merit, traced
 its license rights to patentee Arachnid’s contractor. The
 contractor, IDEA, had signed an agreement that included
 the following provision:
      Any inventions conceived by IDEA or its employ-
      ees . . . in the course of the project covered by this
      agreement, shall be the property of [Arachnid], and
      all rights thereto will be assigned by IDEA . . . to
      [Arachnid].
 Arachnid, 939 F.2d at 1576 (first emphasis added, second
 emphasis added by the Arachnid court). This court inter-
 preted this provision to be “an agreement to assign, not an
 assignment.” Id. at 1580. We see no meaningful distinc-
 tion between the language in Arachnid and the language
 here. Both use the operative phrase “shall be the property
 of” without additional present-tense verbs of execution.
 Apple argues that Arachnid is distinguishable because par-
 agraph 1 of bylaw 3.10 lacks the “will be assigned by” lan-
 guage that was key to Arachnid’s holding. We do not agree.
 The word “will” in Arachnid is used as a command and
 statement of intention, just as the word “shall” is here, and
 adds nothing to clarify the temporal question before us.
 The “shall be the property of” language here lacks the pre-
 sent-tense active verb of the first set of cases and follows
 more closely the second group of cases. 4



      4  Contracts are “are interpreted in the light of all the
 circumstances” and “as a whole.” Restatement (Second) of
 Contracts, § 202 (Oct. 2020). Although the presence or ab-
 sence of present language of assignment is an important
 indicator of the parties’ intent as explained above, we do
 not hold that this indicator is necessarily determinative in
 all cases.
Case: 20-1715    Document: 84        Page: 11   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                           11



     Fourth, the language in paragraph 1 of bylaw 3.10
 stands in contrast to language used by UM’s OTT in the
 Invention Report. That form asks for information about
 contributors to the invention and includes a declaration
 referencing bylaw 3.10, which states: “As required, I/we
 hereby assign our rights in this invention and all resulting
 patents . . . to the Regents of the University of Michigan.”
 J.A. 1731. This form executes UM’s Technology Transfer
 Policy reporting requirement that itself implements the by-
 laws. J.A. 605 (“This Policy implements Section 3.10 of the
 Bylaws of the Board of Regents.”); District Court Op. at 11.
 Notably, this form notes that the assignment is “required”
 rather than previously executed under bylaw 3.10 and uses
 unambiguous language of present automatic assignment
 (“hereby assign[s] our rights in this invention”). Apple ar-
 gues that the Invention Report is merely confirmatory of
 the prior assignment automatically effectuated by the by-
 law. But the language of the Invention Report is not lan-
 guage of confirmation or merely a mirror of the bylaw—it
 is distinct unambiguous language of present assignment.
 The language in the Invention Report undermines Apple’s
 position that paragraph 1 of bylaw 3.10 executed an auto-
 matic assignment, which “no further acts” were required to
 effectuate, because the unambiguous language of the In-
 vention Report is itself a further act. See DDB Techs.,
 517 F.3d at 1290 (quoting Filmtec I, 939 F.2d at 1273).
     Apple presents several arguments in favor of interpret-
 ing the contract as a present automatic assignment, but
 they are unconvincing. Primarily, Apple argues that the
 “shall be the property of the University” language in para-
 graph 1 of bylaw 3.10 is similar to language the Supreme
 Court has categorized as “unambiguously” automatically
 vesting title. See Roche, 563 U.S. at 787 (discussing
 42 U.S.C. § 2182,        51 U.S.C. § 20135(b)(1)           and
 42 U.S.C. § 5908, all vesting title to intellectual property in
 the government). Apple argues that two of this court’s
 cases also interpreted “shall” as effectuating a present
Case: 20-1715    Document: 84      Page: 12    Filed: 08/02/2021




 12                             OMNI MEDSCI, INC.   v. APPLE INC.



 automatic conveyance. See FilmTec Corp. v. Hydranautics,
 982 F.2d 1546, 1548 (Fed. Cir. 1992) (“FilmTec II”) (inter-
 preting “title to [a subject] invention shall vest in the
 United States”) and Heinemann v. United States, 796 F.2d
 451, 453. (Fed. Cir. 1986) (interpreting an executive order
 that “[t]he Government shall obtain the entire right, title
 and interest in and to all inventions made by any Govern-
 ment employee” as a transfer of legal and equitable title).
      These cases are inapposite. In Roche, the Supreme
 Court categorized 42 U.S.C. §§ 2182 and 5908, and
 51 U.S.C. § 20135(b)(1) as “providing unambiguously that
 inventions created pursuant to specified federal contracts
 become the property of the United States.” 563 U.S. at 786.
 Although each of these statutes uses the word “shall,” none
 of them purports to govern assignments as between private
 parties. Rather, these statutory provisions specify the ini-
 tial vesting of rights in certain inventions in the govern-
 ment and direct the United States Patent and Trademark
 Office (“USPTO”) to issue patents therefor directly to the
 government. These are statutory exceptions to the “gen-
 eral rule that rights in an invention belong to the inventor.”
 Id. at 785. None of these statutes concerns assignments
 between private parties. Id. at 785.
     U.S. Code Title 42, Section 2182, for example, governs
 inventions related to nuclear materials and states that
 such inventions “shall be vested in, and be the property of,
 the Commission” and instructs the Director of the United
 States Patent and Trademark Office to issue any such pa-
 tents to the Commission. 42 U.S.C. § 2182. Similarly, 51
 U.S.C. § 20135, governs inventions made under contract to
 NASA and explains that inventions within its purview
 “shall be the exclusive property of the United States” and
 directs that any patent thereto “shall be issued to the
 United States.” 51 U.S.C. § 20135(b)(1) and (b)(2). Like-
 wise, 42 U.S.C.§ 5908 explains that title to an invention
 within the scope of the statute “shall vest in the United
 States, and if patents on such invention are issued, they
Case: 20-1715    Document: 84        Page: 13   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                          13



 shall be issued to the United States.” 42 U.S.C. § 5908(a).
 The Supreme Court’s statement in Roche is merely a recog-
 nition of the statutory imperative that title to certain pa-
 tents relating to specified inventions vests in the United
 States. Nothing in Roche should be taken as a holding that
 the word “shall” implies any sort of transfer, immediate or
 otherwise. Indeed, none of the statutes noted by the Su-
 preme Court addresses how, when or under what circum-
 stances rights in inventions are or shall be conveyed,
 transferred or assigned as between private parties. Film-
 Tec II is distinguishable for these same reasons. FilmTec
 II, 982 F.2d at 1548 (“[T]itle to [a subject] invention shall
 vest in the United States” (emphasis added)).
      In Heinemann v. United States, 796 F.2d 451, 456 (Fed.
 Cir. 1986), this court held that the Commissioner of Pa-
 tents and Trademarks and the Department of the Army did
 not act arbitrarily and capriciously or otherwise violate the
 APA by concluding that Heinemann’s invention—made
 within the course of his employment with the govern-
 ment—was not his property due to the provisions of an Ex-
 ecutive Order. Executive Order 10096 stated that the
 “Government shall obtain the entire right, title and inter-
 est in” the subject inventions. Id. at 453. According to Ap-
 ple, because “shall obtain” there made the government the
 “owner” of the patent, id. at 456, bylaw 3.10 here neces-
 sarily created a present assignment. Apple is incorrect.
 The procedural posture in Heinemann was a review under
 the Administrative Procedures Act of a decision delegated
 to two executive agencies interpreting an Executive Order.
 This is a far cry from the straightforward interpretation of
 language in a contract between two private parties. More-
 over, the fundamental issue on review in this court in
 Heinemann was whether Heineman could maintain a suit
 alleging a taking against the government, under circum-
 stances in which the government had at least some form of
 ownership of the patent being asserted. This court did not
 consider the nature of the government’s ownership (legal
Case: 20-1715    Document: 84      Page: 14    Filed: 08/02/2021




 14                             OMNI MEDSCI, INC.   v. APPLE INC.



 and/or equitable or the timing of the transfer) of the as-
 serted patent, though that issue was referenced by at least
 one party. 5 Heinemann does not help answer the question
 here of the nature of the assignment contained in by-
 law 3.10.
     More broadly, Apple cautions that whether an agree-
 ment confers an assignment or a mere license “depends on
 the substance of what was granted rather than formalities
 or magic words.” See Lone Star Silicon, 925 F.3d at 1229.
 Apple’s point is well taken. Our focus here is not on any
 magic words, but rather on the absence of an active verbal
 expression of present execution in paragraph 1 of by-
 law 3.10. The absence of an active verbal expression of pre-
 sent execution is a substantive indication that a present
 automatic assignment was not intended.
     Next, Apple argues that UM’s Technology Transfer Pol-
 icy confirms that bylaw 3.10 is meant to effectuate a pre-
 sent automatic transfer. Apple refers specifically to the
 section titled “Granting Rights Back to Inventors” and
 notes that it sets conditions under which the University
 can “[a]ssign or license its rights in University Intellectual
 Property back to one or more inventors.” J.A. 1211, § VI.1
 (emphasis added). See also J.A. 1207, § II.3 (“University
 generally will retain ownership of Intellectual Property
 produced by Employees while participating in sabbaticals
 or other external activities if they receive salary from the
 University for such activity” (emphasis added)). Omni re-
 sponds that the Technology Transfer Policy does not ex-
 plain or indicate how the University obtains its rights—
 whether by automatic operation of bylaw 3.10 or by a


      5 Adding to the unusual posture of the case, Heine-
 mann did, in fact, separately assign the patent to the
 United States, although that assignment was held invalid,
 a determination that was not at issue on appeal. Heine-
 mann, 796 F.2d at 452.
Case: 20-1715    Document: 84        Page: 15   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                          15



 separate instrument of assignment. It argues that the “re-
 tain” language does not help answer the question of who
 has the rights in a particular invention. Omni points to the
 Invention Report, discussed above, as the actual instru-
 ment of transfer, and interprets the provisions of the Tech-
 nology Transfer Policy implying university ownership as
 concerning inventions already transferred via the Inven-
 tion Report or other document of assignment.
      We agree with Omni that the Technology Transfer Pol-
 icy, if anything, supports and does not undermine Omni’s
 position. While the Technology Transfer Policy indicates
 that the University “will retain ownership of Intellectual
 Property produced by Employees while participating in
 sabbaticals,” J.A. 606, it says nothing about how the Uni-
 versity obtains its intellectual property. Furthermore,
 nothing in the Technology Transfer Policy relies on the op-
 eration of bylaw 3.10 to effectuate any transfer of any in-
 tellectual property rights. The “retain” language Apple
 cites is inapposite to the question of whether paragraph 1
 of bylaw 3.10 affects a present automatic assignment.
     Finally, Apple argues that Dr. Islam’s and the Univer-
 sity of Michigan’s prior conduct demonstrate a joint under-
 standing that paragraph 1 of bylaw 3.10 executed a present
 assignment rather than a mere promise to assign. See
 DDB Tech., 517 F.3d at 1292 (“[G]eneral contract law [rec-
 ognizes] . . . that conduct of the parties which indicates the
 construction that the parties themselves placed on the con-
 tract may . . .be considered in determining the parties’ true
 intent.”). In particular, Apple points to a 2007 “re-assign-
 ment” letter agreement that Dr. Islam signed with respect
 to an unrelated patent, stating: “Inventor acknowledges
 that pursuant to the University’s Regents Bylaw 3.10 the
 Invention and Patents are the Property of the University.”
 J.A. 1155. According to Apple, this letter showed Dr. Is-
 lam’s acknowledgment that paragraph 1 of bylaw 3.10 ef-
 fectuated a present automatic assignment, because Dr.
 Islam did not otherwise assign the patent discussed
Case: 20-1715    Document: 84     Page: 16    Filed: 08/02/2021




 16                             OMNI MEDSCI, INC.   v. APPLE INC.



 therein. Omni responds that this letter agreement was a
 form letter that Dr. Islam reluctantly signed, despite
 clearly maintaining his belief that he always retained own-
 ership of that patent. Omni also argues that UM’s conduct
 shows its understanding that paragraph 1 of bylaw 3.10 did
 not effectuate a present automatic assignment because in
 2010, UM “waived” any claim to ownership in three provi-
 sional applications filed by Dr. Islam but made no offer to
 assign the rights in the inventions covered by those appli-
 cations to Dr. Islam. According to Omni, such an assign-
 ment (rather than a waiver) would have been required if
 bylaw 3.10 had previously effectuated a present automatic
 assignment thereof to UM. See J.A. 677. Finally, Omni
 argues that the parties’ conduct with respect to the patents
 at issue here supports its position: Dr. Islam sought a re-
 lease rather than a reassignment of the inventions, and
 UM was at first willing to sign the release before changing
 its mind. See J.A. 885–86.
     The parties’ past conduct is not particularly helpful
 here with respect to the interpretation of paragraph 1 of
 bylaw 3.10. Dr. Islam’s signing of a letter agreement in
 2007 to “reassign” an unrelated patent back to him at the
 University’s request is, at best, weak evidence of his under-
 standing of the scope of bylaw 3.10. Similarly, the fact that
 UM “waived” rather than “reassigned” three patent appli-
 cations in 2010 does not necessarily indicate that UM con-
 sidered the operation of bylaw 3.10 not to be automatic.
 UM was acting under the belief that no University funds
 or resources were expended in the acquisition of those in-
 ventions and that the University therefore did not have an
 ownership claim to the inventions, regardless of how by-
 law 3.10 is read. Finally, one University official’s willing-
 ness (later reconsidered) to sign a release rather than a
 reassignment with respect to the patents at issue here does
 not necessarily indicate the University’s interpretation of
 bylaw 3.10. The parties’ past conduct does not change our
 interpretation of the language of the bylaws.
Case: 20-1715    Document: 84        Page: 17   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                          17



                           CONCLUSION
     For the foregoing reasons, we conclude that para-
 graph 1 of bylaw 3.10 is, at most, a statement of a future
 intention to assign the patents at issue. It did not effectu-
 ate a present automatic assignment of title to UM and thus
 did not negate Dr. Islam’s assignment of the inventions to
 Omni. Accordingly, the district court’s denial of Apple’s
 motion to dismiss for lack of standing is affirmed.


                          AFFIRMED
Case: 20-1715   Document: 84      Page: 18   Filed: 08/02/2021




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                  OMNI MEDSCI, INC.,
                    Plaintiff-Appellee

                             v.

                      APPLE INC.,
                   Defendant-Appellant
                  ______________________

                   2020-1715, 2020-1716
                  ______________________

     Appeals from the United States District Court for the
 Northern District of California in Nos. 4:19-cv-05673-YGR,
 4:19-cv-05924-YGR, Judge Yvonne Gonzalez Rogers.
                  ______________________

 NEWMAN, Circuit Judge, dissenting.
     This certified question arises from the suit by Omni
 MedSci, Inc. (“Omni”) against Apple Inc. for patent in-
 fringement. Apple presented the defense that Omni does
 not own the patents in suit because the inventor, Moham-
 med Islam, is an employee of the University of Michigan,
 and his employment agreement requires that his inven-
 tions and patents are the property of the University. Thus
 Apple argued that Omni does not have standing to sue for
 infringement. The district court held that Omni has
Case: 20-1715    Document: 84      Page: 19    Filed: 08/02/2021




 2                              OMNI MEDSCI, INC.   v. APPLE INC.



 standing to sue 1 and my colleagues agree. I respectfully
 dissent for these patents are the property of the University.
                         DISCUSSION
     “Standing is a constitutional requirement pursuant to
 Article III.” Abraxis Bioscience, Inc. v. Navinta LLC, 625
 F.3d 1359, 1363 (Fed. Cir. 2010). “[T]he touchstone of con-
 stitutional standing in a patent infringement suit is
 whether a party can establish that it has an exclusionary
 right in the patent that, if violated by another, would cause
 the party holding the exclusionary right to suffer legal in-
 jury.” WiAV Sols. LLC v. Motorola, Inc., 631 F.3d 1257,
 1265 (Fed. Cir. 2010); see also Morrow v. Microsoft Corp.,
 499 F.3d 1332, 1339−41 (Fed. Cir. 2007) (a party that does
 not have the exclusionary right lacks constitutional stand-
 ing).
      In the district court Professor Islam did not dispute his
 obligations to the University under his employment agree-
 ment and the University’s Bylaws and Technology Trans-
 fer Policy; he instead argued that these inventions are not
 subject to those obligations because the patent applications
 were not filed with University support. However, the dis-
 trict court did not decide this ground; the court stated:
 “Having found that Dr. Islam’s employment agreement did
 not operate as an automatic assignment of any patent
 rights, the Court need not reach the other arguments as-
 serted by Apple.” Dist. Ct. Op. at 11.
     The district court held that the employment agreement
 and other University documents did not achieve their in-
 tended purpose of assigning inventions and patent rights
 to the University, despite the decades of implementation of



     1   Omni MedSci., Inc. v. Apple Inc., Nos. 18-CP-00429
 and 18-CV-00134 (E.D. Tex 2019) (“Dist. Ct. Op.”); and
 Nos. 4:19-CV-05673 and 4:19-CV-05924 (N.D. Cal. 2020).
Case: 20-1715    Document: 84        Page: 20   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                                3



 that policy. Thus the district court held that Professor Is-
 lam retained ownership of these inventions and that he
 validly assigned the patents to Omni, a company that he
 formed for the purpose of exploiting these inventions. My
 colleagues affirm the district court’s denial of Apple’s mo-
 tion to dismiss for lack of standing.
      This ruling is not correct as a matter of contract inter-
 pretation, and overturns decades of unchallenged under-
 standing and implementation of the University’s
 employment agreement and policy documents. Omni does
 not own these patents and does not have standing to sue
 for infringement.
                                 A
     Prof. Islam’s employment agreement requires
     that patents based on activities supported by
     the University “shall be the property of the
     University”
     In August, 1992, Dr. Mohammed Islam was hired by
 the University of Michigan for the position of Assistant
 Professor of Engineering and Computer Science, and since
 November 2011 he has also held an appointment at the
 Cardiovascular Center of the University’s Medical School.
 His employment agreement states the University’s Bylaw
 3.10, including the following text:
     Regents’ Bylaws 3.10 stipulates the conditions gov-
     erning the assignment of property rights to mem-
     bers of the University faculty and staff. Unless
     otherwise provided by action of the Regents:
     1) Patents and copyrights issued or acquired as a
     result of or in connection with administration, re-
     search, or other educational activities conducted by
     members of the University staff and supported di-
     rectly or indirectly (e.g., through the use of Univer-
     sity resources or facilities) by funds administered
     by the University, regardless of the source of such
Case: 20-1715    Document: 84     Page: 21    Filed: 08/02/2021




 4                              OMNI MEDSCI, INC.   v. APPLE INC.



     funds, and all royalties or other revenues derived
     therefrom, shall be the property of the Univer-
     sity.
                            ***
     4) Patents, copyrights, and property rights in com-
     puter software resulting from activities which have
     received no support, direct or indirect, from the
     University shall be the property of the inventor,
     author, or creator thereof, free of any limitation
     which might otherwise arise by virtue of University
     employment.
 Appx592 (Emphases added). The employment agreement
 concludes with:
     I agree to abide by the University’s rules and regu-
     lations.
 [Signed] Mohammed N. Islam [Date] 8/7/92 (Appx592).
     The patent provisions are elaborated in a University
 document entitled “Policy on Intellectual Property: Includ-
 ing their Disclosure, Commercialization, and Distribution
 of Revenues from Royalties and Sale of Equity Interests.”
 This document includes the following:
     II. Ownership of Intellectual Property
     1. Intellectual Property made (e.g., conceived or
     first reduced to practice) by any person, regardless
     of employment status, with the direct or indirect
     support of funds administered by the University
     (regardless of the source of such funds) shall be
     the property of the University, except as pro-
     vided by this or other University policy. Funds ad-
     ministered by the University include University
     resources, and funds for employee compensation,
     materials, or facilities…
Case: 20-1715    Document: 84        Page: 22   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                               5



 Tech Transfer Policy, Rev. June 1, 2009 (emphasis added)
 (Appx1207).
     In the district court, Omni argued that the inventions
 and patents at issue were not made with University sup-
 port, and thus were owned by Professor Islam in accord-
 ance with paragraph four of Bylaw 3.10, supra. Apple and
 the University offered contrary evidence and argument.
 The district court did not decide this question. Instead, the
 district court held that the University did not own these
 patents, because “Bylaw 3.10 only addresses existing IP,”
 whereby the contractual provision that patents “shall be
 the property of the University” “did not operate as an auto-
 matic assignment of any patent rights.” Dist. Ct. Op. at 11.
 The court stated that “the only plausible interpretation of
 Bylaw 3.10 is as a requirement for a future determination
 and assignment, rather than a present assignment of a fu-
 ture interest.” Dist. Ct. Op. at 8.
     The district court concluded that Omni owns these pa-
 tents by valid assignment from the inventor. The panel
 majority agrees, holding that Professor Islam’s inventions
 made during his employment by the University, and pa-
 tents thereon, did not automatically become University
 property because “shall be the property of the University”
 is stated in the future tense and thus does not automati-
 cally assign future inventions. The panel majority holds
 that the employment agreement “did not negate Dr. Islam’s
 assignment of the inventions to Omni,” Maj. Op. at 17.
     I cannot agree with my colleagues’ interpretation of the
 employment agreement and University Bylaws and Tech
 Transfer Policy documents, for this interpretation contra-
 venes these documents’ plain meaning and long-under-
 stood interpretation.
Case: 20-1715    Document: 84      Page: 23    Filed: 08/02/2021




 6                              OMNI MEDSCI, INC.   v. APPLE INC.



                               B
     The University’s employment agreement,
     signed when employment starts, necessarily
     applies to inventions made in the future
     “A contract is read in accordance with its express terms
 and the plain meaning thereof.” C. Sanchez & Son, Inc. v.
 United States, 6 F.3d 1539, 1543 (Fed. Cir. 1993). The
 plain meaning of “shall be the property of the University”
 is that inventions made during employment and patents
 thereon shall belong to the University.
     The panel majority holds that the University’s docu-
 ments fail to achieve the University’s purpose because
 “shall be the property of the University” is in the future
 tense and therefore does not establish ownership of future
 inventions. The majority holds that the employee’s “shall
 be” promise is “merely” a “promise to assign in the future,”
 Maj. Op. at 6, and therefore precludes automatic vesting of
 property rights when the invention is made.
     On this reasoning, the majority holds that ownership
 of the employee’s future inventions is not transferred by
 “shall be the property of the University” and that Univer-
 sity ownership does not automatically vest for inventions
 made with University support during employment. This
 holding defeats the purpose of the University’s Bylaw and
 Technology Transfer Policy and contradicts the employ-
 ment agreement.
     The University and Apple cite precedent in which the
 courts have considered whether an employment agreement
 provides for ownership by the employer of the employee’s
 future inventions. In C.R. Daniels, Inc. v. Naztec Int’l Grp.,
 LLC, 2012 WL 1268623 (D. Md. Apr. 13, 2012), the employ-
 ment agreement stated that the employee’s inventions
 “shall become the absolute property of” the employer “with-
 out further consideration,” id. at *4, and the court observed
 that “conspicuously absent from the [agreements] is any
Case: 20-1715    Document: 84        Page: 24   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                              7



 language indicating that some other act had to be per-
 formed for the assignments to be completed.” Id. at *12.
 The court reasoned that since no assignment mechanism
 was stated in the employment agreement, the parties in-
 tended the automatic vesting of ownership of future inven-
 tions, with no need for specific assignment. Id. at *16. The
 University draws analogy between the C.R. Daniels agree-
 ment’s future tense “shall become the absolute property of
 the employer” and the University’s future tense “shall be
 the property of the University.” See Appx592.
     The University explains that its policy of automatic
 vesting of employee inventions facilitates University ad-
 ministration of patent and licensing activity and fulfill-
 ment of Bayh-Dole obligations. The University points to
 its implementation of Bylaw 3.10 and the Technology
 Transfer Policy, by the employment agreement’s automatic
 vesting of University ownership of employee inventions.
      The University states that the grammatical usage
 “shall be the property of the University” is appropriate for
 inventions and patents not in existence, and is designed to
 achieve automatic vesting when any invention is made.
 The University’s Director of Licensing, Mr. Bryce Pilz, tes-
 tifying as the University’s Rule 30(b)(6) witness, described
 this long-established implementation of Bylaw 3.10 and
 the Technology Transfer Policy. Appx3964, 3965, 3967,
 3968, 3971, 3974.
                                 C
     The employment agreement signed by Profes-
     sor Islam conforms to the University’s rules
     and policy
    The University stresses the Bylaw provision whereby
 employee inventors may request assignment or license
 back to them of rights to their invention, and the imple-
 menting provisions in the Technology Transfer Policy:
Case: 20-1715    Document: 84      Page: 25    Filed: 08/02/2021




 8                              OMNI MEDSCI, INC.   v. APPLE INC.



     VI. Granting Rights Back to Inventors
     1. Upon request by one or more Inventors, the Uni-
     versity may in its discretion elect to assign or li-
     cense its rights in University Intellectual Property
     back to one or more inventors when permissible un-
     der University policies, related sponsorship agree-
     ments, and/or federal law …
 Tech Transfer Policy (Appx4201). The University points
 out that such an assignment- or license-back mechanism is
 necessary because the University has automatic ownership
 of employee inventions. The University states that it has
 granted rights back to inventors, including to Professor Is-
 lam for an unrelated invention, and that Professor Islam
 acknowledged, on receiving the assignment, that:
     B. Inventor acknowledges that pursuant to the
     University’s Regents Bylaw 3.10 the Invention and
     Patents are the property of the University.
 [Signed] Mohammed N. Islam [Date] 5/23/07 (Appx4137).
      Despite this history of consistent and undisputed inter-
 pretation and implementation, the majority holds that the
 documents providing that inventions and patents “shall be
 the property of the University” are fatally defective, with
 the result that the employee, not the University, owns the
 inventions and patents. The majority reasons that “para-
 graph 1 of bylaw 3.10 is most naturally read as a statement
 of intended disposition and a promise of a potential future
 assignment, not as a present automatic transfer,” Maj. Op.
 at 7. Thus the majority rules that the employment agree-
 ment does not place ownership in the University.
     According to my colleagues, this fatal flaw in the Uni-
 versity’s documents could have been avoided simply by us-
 ing the present tense “is the property of the University”
 instead of the future tense “shall be the property of the Uni-
 versity.” However, these documents necessarily apply only
 to future inventions, for which the future tense is
Case: 20-1715    Document: 84        Page: 26   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                                9



 appropriate usage and affords clear understanding. In-
 deed, throughout this litigation, neither Professor Islam
 nor Omni asserted ambiguity or confusion of meaning or
 intent. See, e.g., United States v. Choctaw Nation, 179 U.S.
 494, 531 (1900) (“[A]s a general rule in the interpretation
 of written instruments the intention of the parties must
 control, and [] such intention is to be gathered from the
 words used―the words being interpreted, not literally nor
 loosely, but according to their ordinary signification.”) See
 also Moran v. Prather, 90 U.S. 492, 499 (U.S. 1875) (“[T]he
 words of the instrument which have reference to the usual
 transactions of life must be interpreted according to their
 plain, ordinary, and popular meaning[.]”); Restatement
 (Second) of Contracts § 202 (1) (Am. L. Inst. 1981) (“Words
 and other conduct are interpreted in light of all the circum-
 stances, and if the principal purpose of the parties is ascer-
 tainable it is given great weight.”).
     The explicit provision in the employment agreement
 notifies the employee of this condition of University em-
 ployment. However, the majority holds that despite the
 undisputed intent and purpose of the University’s docu-
 ments, the district court did not err in sustaining Omni’s
 ownership and its constitutional standing to sue.
      Apple and the University point out that the employ-
 ment agreement has a long history of understanding and
 performance by the University and its employees, includ-
 ing Professor Islam. “Conduct of the parties which indi-
 cates the construction that the parties themselves placed
 on the contract may … be considered in determining the
 parties’ true intent.” DDB Techs., LLC v. MLB Adv. Media,
 L.P., 517 F.3d 1284, 1292 (Fed. Cir. 2008) (citation omitted,
 ellipsis in original).
     The University’s Director of Licensing testified that the
 provision “shall be the property of the University” is well
 understood and has long been applied to effect the
Case: 20-1715    Document: 84      Page: 27    Filed: 08/02/2021




 10                             OMNI MEDSCI, INC.   v. APPLE INC.



 automatic vesting of University ownership of employee in-
 ventions. Appx4015 (Pilz Dep. at 219:8−220:5).
                               D
      Precedent illustrates a variety of contractual
      usages implementing employer ownership of
      employee inventions
     Employer ownership of employee inventions requires
 agreement and authorization. Precedent illustrates varied
 usages for this purpose.
     In FilmTec Corp v. Hydramantics, 982 F.2d 1546 (Fed.
 Cir. 1992) the contract with the government stated that
 any inventions “shall vest in the United States.” The court
 held that “shall vest” means that ownership “immediately
 vested in the United States by operation of law … when the
 invention was conceived,” without any need for additional
 assignment or other documentation. Id. at 1553. There is
 no distinction of legal effect between “shall vest in the
 United States” and “shall be the property of the Univer-
 sity.”
     In Heinemann v. United States, 796 F.2d 451 (Fed. Cir.
 1986), an Executive Order concerning ownership rights in
 inventions “creat[ed] the presumption that [the] Govern-
 ment shall obtain the entire, right, title and interest in the
 invention” made by a Government employee. Id. at 453.
 The court held that “his invention became the property of
 the Government” although not affirmatively assigned. Id.
 at 456.
     In Affymetrix, Inc. v. Illumina, Inc., 446 F. Supp. 2d
 292 (D. Del. 2006), a consulting contract stated that “The
 Work Product … produced by Consultant under this Agree-
 ment and all proprietary rights therein shall be the exclu-
 sive property of ARI.” Id. at 294. The court held that the
 consulting agreement effected “a present assignment of fu-
 ture interests and that, upon conception, legal title to the
 invention was transferred [] by operation of law,” id. at 297,
Case: 20-1715    Document: 84        Page: 28   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                              11



 referring to the mutual understanding and contractual in-
 tent of the parties. There is no distinction of legal effect
 between “shall be the exclusive property of ARI” and “shall
 be the property of the University.” Both achieve the in-
 tended automatic transfer of ownership.
     In Alzheimer’s Institute of America, Inc. v. Avid Radio-
 pharmaceuticals, 2011 WL 3875341 (E.D. Pa. Aug. 31,
 2011) the employment agreement stated: “An invention
 which is made in the field of discipline in which the em-
 ployee is employed by the University [of Pennsylvania] or
 by using University support is the property of the Univer-
 sity.” The court held that the University’s property right
 vests automatically when the invention is made. Id. at *7,
 *10.
      Some of the agreements discussed in precedent use the
 present tense favored by the majority. In SiRF Technology,
 Inc. v. International Trade Commission, 601 F.3d 1319,
 1326 (Fed. Cir. 2010), the employment agreement states:
 “The Employee assigns all of his or her right, interest, or
 title in any Invention to the Employer ….” The court held
 that “[b]y using the language ‘Employee assigns,’ the
 agreement expressly grants rights with no further action
 needed on the part of the employee.” Id.
     In Preston v. Marathon Oil Co., 684 F.3d 1276, 1288
 (Fed. Cir. 2012) the court held that “[b]ecause the assign-
 ment clause in the April Employee Agreement states that
 the employee agrees to and does ‘hereby assign’ all ‘Intel-
 lectual Property,’ it is an express assignment of rights in
 future inventions, and automatically assigned rights to
 Marathon without the need for any additional act.” The
 panel majority herein approves of the usage “does hereby
 assign,” as free of the “shall be” future tense defect.
     An agreement to execute a future assignment is seen
 in Advanced Video Techs. LLC v. HTC Corp., 879 F.3d 1314
 (Fed. Cir. 2018), where the agreement states that the em-
 ployee
Case: 20-1715     Document: 84     Page: 29    Filed: 08/02/2021




 12                              OMNI MEDSCI, INC.   v. APPLE INC.



      will promptly make full written disclosure to the
      Company, will hold in trust for the sole right and
      benefit of the Company, and will assign to the Com-
      pany all my right, title, and interest in and to any
      and all inventions, original works of authorship,
      developments, improvements or trade secrets
      which I may solely or jointly conceive or develop or
      reduce to practice, or cause to be conceived or de-
      veloped or reduced to practice, during the period of
      time I am in the employ of the Company.
 Id. at 1317 (emphasis omitted). The court held that this
 provision is not an automatic assignment, that a separate
 assignment document is required, and that such assign-
 ment to the employer is obligatory. Id. at 1317−18. The
 court enforced the obligation to assign, in conformity to the
 agreement.
     Another variant is seen in Chou v. University of Chi-
 cago, 254 F.3d 1347 (Fed. Cir. 2001), where the employ-
 ment agreement provided that the employee’s inventions
 “shall be the property of the University, and shall be as-
 signed, as determined by the University, to the University,
 to an organization sponsoring the activities, or to an out-
 side organization deemed capable of administering pa-
 tents.” Id. at 1357. The court held that this provision
 created an obligation in Chou to assign, but that assign-
 ment to the University is not automatic because an inter-
 mediate step requires the University to identify the
 assignee.
     In Regents of the University of New Mexico v. Knight,
 321 F.3d 1111 (Fed. Cir. 2003), an employment agreement
 requiring the employee inventor to cooperate in the patent
 prosecution process, and an assignment of a parent patent
 application stating that the inventor does “sell, assign, and
 transfer unto [UNM] all right, title, and interest” in the pa-
 tents and “in and to any and all divisions, reissues, contin-
 uations, and extensions thereof” vested ownership in the
Case: 20-1715    Document: 84        Page: 30   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                               13



 University and was “more than sufficient” to obligate the
 employee to assign the invention to the University, for the
 contract established that the employee’s inventions are the
 property of the University. Id. at 1119−20.
     In overview, a provision that inventions “shall be as-
 signed” to the employer is generally deemed to require a
 separate assignment document, as in Arachnid, Inc. v.
 Merit Industries, Inc., 939 F.2d 1574, 1580 (Fed. Cir. 1991).
 And a provision that inventions are or shall be the property
 of the employer is generally deemed to vest ownership by
 operation of law. Precedent implements that the focus is
 on contractual intent, see Restatement (Second) of Con-
 tracts § 202 (Am. L. Inst. 1981):
     (1) Words and other conduct are interpreted in the
     light of all the circumstances, and if the principal
     purpose of the parties is ascertainable it is given
     great weight… ;
                               ***
     (3) Unless a different intention is manifested, (a)
     where language has a generally prevailing mean-
     ing, it is interpreted in accordance with that mean-
     ing; (b) technical terms and words of art are given
     their technical meaning when used in a transaction
     within their technical field… ;
                               ***
     (5) Wherever reasonable, the manifestations of in-
     tention of the parties to a promise or agreement are
     interpreted as consistent with each other and with
     any relevant course of performance, course of deal-
     ing, or usage of trade.
 Restatement, § 202.
     Professor Islam entered into an employment agree-
 ment that used the words “shall be the property of the Uni-
 versity.” This is an unambiguous statement of intended
 and agreed ownership. It is not disputed that the purpose
 of Bylaw 3.10 is to establish University ownership of
Case: 20-1715    Document: 84     Page: 31    Filed: 08/02/2021




 14                             OMNI MEDSCI, INC.   v. APPLE INC.



 inventions made with University support. It cannot rea-
 sonably be concluded that the parties intended that Profes-
 sor Islam would nonetheless own inventions made with
 University support. See Evoqua Water Techs., LLC v. M.W.
 Watermark, LLC, 940 F.3d 222, 229 (6th Cir. 2019) (“Under
 Michigan law, the primary goal in the construction or in-
 terpretation of any contract is to honor the intent of the
 parties”) (internal quotation marks and alteration omit-
 ted).
     The interpretation of employment contracts, including
 obligations of employer and employee with respect to own-
 ership of inventions and patents, is a matter of state con-
 tract and property law. See Jim Arnold Corp. v, Hydrotech
 Sys., Inc., 109 F.3d 1567, 1572 (Fed.Cir.1997) (“[T]he ques-
 tion of who owns the patent right and on what terms typi-
 cally is a question exclusively for state courts.”). The
 Federal Circuit is in accord with Michigan law that the in-
 quiry as to meaning of contract terms “depends on the sub-
 stance of what was granted rather than formalities or
 magic words.” Lone Star Silicon Innovations LLC v. Nanya
 Tech. Corp., 925 F.3d 1225, 1229 (Fed. Cir. 2019). When
 contract “provisions are clear and unambiguous, they must
 be given their plain and ordinary meaning.” Alaska Lum-
 ber & Pulp Co. v. Madigan, 2 F.3d 389, 392 (Fed. Cir.
 1993). The usage “shall be the property of the University”
 supports no plain and ordinary meaning other than that
 the University is vested as owner when the property comes
 into being.
      It is noteworthy that Professor Islam did not invoke the
 formal “Appeal Process” provided in the Technology Trans-
 fer Policy. It is also noteworthy that Professor Islam does
 not argue that these inventions were made during his 4-
 month leave of absence; he stated in his request for leave:
 “I intend during the period to focus on fund-raising for the
 new company, setting its technical direction, and pulling
 together the foundational intellectual property.” Letter
 “RE: Request for Leave of Absence Fall 2012,” February 7,
Case: 20-1715    Document: 84        Page: 32   Filed: 08/02/2021




 OMNI MEDSCI, INC.   v. APPLE INC.                               15



 2012 (Appx4085). He filed seven patent applications dur-
 ing that period, and two more within two weeks thereafter.
     Professor Islam’s agreement that patents on inventions
 supported by the University “shall be the property of the
 University” defeats his purported assignment to Omni.
 Even on the majority’s “conclu[sion] that paragraph 1 of
 bylaw 3.10 is most naturally read as a statement of in-
 tended disposition and a promise of a potential future as-
 signment,” Maj. Op. at 7, this conclusion precludes validly
 assigning these patents to an entity other than the Univer-
 sity.
      “[T]he person seeking to invoke the jurisdiction of the
 court must establish the requisite standing to sue.” Ortho
 Pharm. Corp. v. Genetics Inst., Inc., 52 F.3d 1026, 1032−33
 (Fed. Cir. 1995) (citing Whitmore v. Arkansas, 495 U.S.
 149, 154 (1990). Since it is necessary for Omni to show that
 “it held enforceable title to the patent at the inception of
 the lawsuit,” Abraxis, 625 F.3d at 1364, Omni does not
 have standing to bring these infringement suits.
     From the court’s contrary ruling, I respectfully dissent.